Title: Charles Adams to Abigail Adams, 27 September 1795
From: Adams, Charles
To: Adams, Abigail


          
            
              My Dear Mother
              New York Sepr 27. 1795
            
            Your favor of the 19th instant I have received I thank you for your congratulations upon an event which has united me to the woman of my affections Your kind invitation shall be accepted as soon as I can leave my business for a few weeks how soon this may happen I cannot tell, nor can I flatter myself it can be in a short time. Since our marriage we have been at a house the Colonel has bought for his mother about two miles out of the City Mrs Smith intends residing here all winter. I have taken a house in a very advantageous situation for my business near the Tontine Coffeehouse and shall remove to it on the first of November.
          
          
          
            
              Octr 4
            
            I have as yet been every day into the City The billious fever by most people called the yellow fever which prevails in this City has frightened the inhabitants exceedingly, though the mortallity has by no means been so great as to warrant it, more than seventeen thousand are said to have left the place. Terrified by the example of Philadelphia reason has but little effect when opposed to their apprehensions The greatest mortallity which was last week amounted to 89 in three days yet business is at a stand almost every house and store in Water street and Cherry Street where it has mostly raged is shut up. The inconvenience to our commerce is equal to that experienced in Philadelphia though our loss by the fever does not amount to more than a tenth part. Col and Mrs Smith with their children are on Long Island and have enjoyed remarkable good health during the summer. We had yesterday three ships arrived from England that bring late intelligence I have not yet seen any papers but by a private letter to a gentleman of my acquaintance I see the news that the treaty was ratified by The Senate arrived in England as early as the thirty first of July and was very acceptable. I had sent the Herald for my Brothers to Holland two days before the receipt of your last. I wrote to them by a Vessel which sailed yesterday for London.
            Sally joins with me in offers of respectful affection to her new parents. Remeber us also to Louisa her kind recollection gave me a pleasing proof of the esteem I sincerely wish she may always cultivate for one who loves her much for your dutiful and / affectionate son
            
              Chas Adams
            
          
        